Citation Nr: 1522806	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  11-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depression, claimed as secondary to service-connected right middle finger osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office.

In May 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript (Tr.) of the proceeding is of record. 

In April 2014, the Board issued a decision in which it denied the Veteran's claim.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the April 2014 decision.  The Court granted the JMR in an October 2014 Order.  The issue returns to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 Joint Motion for Remand, the parties determined that the Board's April 2014 decision should be vacated because the Board relied on a medical opinion that did not address whether the Veteran's finger arthritis aggravated the Veteran's psychiatric disorder.  Such an opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that he identify any additional relevant medical evidence he wishes VA to consider in connection with his claim, which records should be sought.

2.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to an appropriately qualified person for review and promulgation of an opinion on the following: 

whether it is at least as likely as not that any psychiatric disorder, to include major depression, was aggravated (increased in severity) by the Veteran's service-connected right middle finger osteoarthritis.  If such an increase is identified, its extent should be described to the extent possible.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. 

3.  Then, readjudicate the claim.  If any benefit sought remains denied, furnish the Appellant and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



